Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reasons for Allowance

Claims 1-7    are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
An image processing device comprising: at least one processor configured to:  pixel in each of a plurality of images to be combined  ; calculate a scale score based on an inclusion degree of a spatial frequency component for the each pixel in the each of the plurality of images to be combined ; calculate, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score ; compare the gradient scores of associated pixels in the plurality of images to be combined , and calculate a target gradient for each pixel in a combined image after combining the plurality of images to be combined ,the target gradient being the image gradient depending on the gradient score of the image having the larger gradient score than other images among the plurality of images to be combined; calculate, for the each pixel of the combined image, a coefficient of a base vector constituting a base vector group predetermined in the combined image based on the target gradient; and generate the combined image by linear combination of the base vector based on the calculated coefficient. 


Regarding Claim 6,
An image processing method, comprising: by at least one processor, calculating an image gradient for each pixel in each of a plurality of images to be combined; calculating a scale score based on an inclusion degree of a spatial frequency component for the each pixel in the each of the images to be combined; calculating, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score; comparing the gradient scores of associated pixels in the plurality of images to be combined, and calculating a target gradient for each pixel in a combined image after combining the plurality of images to be combined, the target gradient being the image gradient depending on the gradient score of the image having the larger gradient score than other images among the plurality of images to be combined; calculating, for the each pixel of the combined image, a coefficient of a base vector constituting a base vector group predetermined in the combined image based on the target gradient; and generating the combined image by linear combination of the base vector based on the calculated coefficient. 

Regarding Claim 7,
A non-transitory program storage medium storing a computer program that causes a computer to execute: calculating an image gradient for each pixel in each of a plurality of images to be combined; calculating a scale score based on an inclusion degree of a spatial frequency component for the each pixel in the each of the images to be combined; calculating, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score; comparing the gradient scores of associated pixels in the plurality of images to be combined, and calculating a target gradient for each pixel in a combined image after combining the plurality of images to be combined, the target gradient being the image gradient depending on the gradient score of the image having the larger gradient score than other images among the plurality of images to be combined; calculating, for the each pixel of the combined image, a coefficient of a base vector constituting a base vector group predetermined in the combined image based on the target gradient; and generating the combined image by linear combination of the base vector based on the calculated coefficient.


Regarding Claim 1: 
The following prior arts Vantaram et al. ( USPUB 20100183225 ) in view of Zhiqiang Zhou ( NPL Doc.: “Multi-scale weighted gradient-based fusion for multi-focus images”, 7/)1/2014, Information Fusion 20 (2014) 60–72, Pages 60 – 71) teaches An image processing device comprising: at least one processor  ( Paragraphs [0190-0191]) configured to:  pixel in each of a plurality of images to be combined ( Paragraph [0288]- “…the gradient map is quantized at every dyadic scale to differentiate between high and low confidence pixels at that scale.  The gradient quantization levels are chosen to be the adaptively generated threshold intervals, obtained at the commencement of the MAPGSEG method.  The quantized gradient map combined with varying size criterions (discussed later in the seed map cleaning procedure)…” and Paragraph [0199]) ; calculate a scale score based on an inclusion degree of a spatial frequency component for the each pixel in the each of the plurality of images to be combined ( Paragraphs [0206-0207]) ; 
Vantaram does not explicitly teach calculate, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score ; compare the gradient scores of associated pixels in the plurality of images to be combined , and calculate a target gradient for each pixel in a combined image after combining the plurality of images to be combined ,
However, within analogous art,Zhiqiang Zhou teaches  calculate, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score ( Page 65, Col. 1 – lines 1- 20, Page 71 , Col. 1 and Col. 2 – 5. Conclusion) ; compare the gradient scores of associated pixels in the plurality of images to be combined ( Page 63,Col. 2 – lines – 6- 18, Page 65, Col. 1 – lines 1- 25) , and calculate a target gradient for each pixel in a combined image after combining the plurality of images to be combined (Page 69, Col. 1 and Col. 2 ) ,
the target gradient being the image gradient depending on the gradient score of the image having the larger gradient score than other images among the plurality of images to be combined; calculate, for the each pixel of the combined image, a coefficient of a base vector constituting a base vector group predetermined in the combined image based on the target gradient; and generate the combined image by linear combination of the base vector based on the calculated coefficient.”


Regarding Claim 6: 
The following prior arts Vantaram et al. ( USPUB 20100183225 ) in view of Zhiqiang Zhou ( NPL Doc.: “Multi-scale weighted gradient-based fusion for multi-focus images”, 7/)1/2014, Information Fusion 20 (2014) 60–72, Pages 60 – 71) teaches An image processing method, comprising: by at least one processor ( Paragraphs [0190-0191]), calculating an image gradient for each pixel in each of a plurality of images to be combined ( Paragraph [0288]- “…the gradient map is quantized at every dyadic scale to differentiate between high and low confidence pixels at that scale.  The gradient quantization levels are chosen to be the adaptively generated threshold intervals, obtained at the commencement of the MAPGSEG method.  The quantized gradient map combined with varying size criterions (discussed later in the seed map cleaning procedure)…” and Paragraph [0199]) ; calculating a scale score based on an inclusion degree of a spatial frequency component for the each pixel in the each of the images to be combined ( Paragraphs [0206-0207]) ; 
Vantaram does not explicitly teach calculating, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score; comparing the gradient scores of associated pixels in the plurality of images to be combined,
However, within analogous art,Zhiqiang Zhou teaches  calculating, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score ( Page 65, Col. 1 – lines 1- 20, Page 71 , Col. 1 and Col. 2 – 5. Conclusion) ; comparing the  ( Page 63,Col. 2 – lines – 6- 18, Page 65, Col. 1 – lines 1- 25) , and calculating a target gradient for each pixel in a combined image after combining the plurality of images to be combined (Page 69, Col. 1 and Col. 2 ) ,Both Vantaram et al.  and Zhiqiang Zhou does not teach the limitations within the following limitations within the within claim 6, but does not teach the limitations, nor render obvious the following limitations : “the target gradient being the image gradient depending on the gradient score of the image having the larger gradient score than other images among the plurality of images to be combined; calculating, for the each pixel of the combined image, a coefficient of a base vector constituting a base vector group predetermined in the combined image based on the target gradient; and generating the combined image by linear combination of the base vector based on the calculated coefficient.”

Regarding Claim 7: 
The following prior arts Vantaram et al. ( USPUB 20100183225 ) in view of Zhiqiang Zhou ( NPL Doc.: “Multi-scale weighted gradient-based fusion for multi-focus images”, 7/)1/2014, Information Fusion 20 (2014) 60–72, Pages 60 – 71) teaches A non-transitory program storage medium storing a computer program that causes a computer to execute ( Paragraphs [0190-0191]): calculating an image gradient for each pixel in each of a plurality of images to be combined( Paragraph [0288]- “…the gradient map is quantized at every dyadic scale to differentiate between high and low confidence pixels at that scale.  The gradient quantization levels are chosen to be the adaptively generated threshold intervals, obtained at the commencement of the MAPGSEG method.  The quantized gradient map combined with varying size criterions (discussed later in the seed map cleaning procedure)…” and Paragraph [0199]) ; calculating a scale score based on an inclusion degree of a spatial frequency component for the each pixel in the each of the images to be combined ( Paragraphs [0206-0207]) ; 
Vantaram does not explicitly teach calculating, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score; comparing the gradient scores of associated pixels in the plurality of images to be combined, and calculating a 
However, within analogous art,Zhiqiang Zhou teaches  calculating, for the each pixel, a gradient score depending on the calculated image gradient and the calculated scale score ( Page 65, Col. 1 – lines 1- 20, Page 71 , Col. 1 and Col. 2 – 5. Conclusion) ; comparing the gradient scores of associated pixels in the plurality of images to be combined ( Page 63,Col. 2 – lines – 6- 18, Page 65, Col. 1 – lines 1- 25) , and calculating a target gradient for each pixel in a combined image after combining the plurality of images to be combined (Page 69, Col. 1 and Col. 2 ) ,Both Vantaram et al.  and Zhiqiang Zhou does not teach the limitations within the following limitations within the within claim 7, but does not teach the limitations, nor render obvious the following limitations : “the target gradient being the image gradient depending on the gradient score of the image having the larger gradient score than other images among the plurality of images to be combined; calculating, for the each pixel of the combined image, a coefficient of a base vector constituting a base vector group predetermined in the combined image based on the target gradient; and generating the combined image by linear combination of the base vector based on the calculated coefficient.”



4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637